ee, fi ; ae my,
AO 245B (CASD Rev. 1/19} Judgment in a Crimina! Case ®t Ca

5

   

wn
aoe Bees Hey

 

 

UNITED STATES DISTRICT Cournr | %%! 42018

SOUTHERN DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL. CA <

V. (For Offenses Committed On or After November 1, 1987)
DANIEL GOMEZ-JIMENEZ (1)

 

 

 

CLERK US DISTRICT COURT

 

Case Number: 3:19-CR-02261-LAB

 

Mark F. Adams
Defendant’s Attorney
USM Number 75299-298
Oo -
THE DEFENDANT:

[4 pleaded guilty to count(s) One of the Information

[] was found guilty on count(s)

 

after a plea of not guilty.

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title and Section / Nature of Offense

Count

18:1544 - Misuse Of Passport (Felony) 1

The defendant is sentenced as provided in pages 2 through 3 of this judgment.

The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

O
O

[x]

O

Dd

The defendant has been found not guilty on count(s)

 

Count(s) is dismissed on the motion of the United States.

Assessment: $100.00, waived.

JVTA Assessment*: $

*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22,

No fine (| Forfeiture pursuant to order filed , included herein.
IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any

change of name, residence, or mailing address until ail fines, restitution, costs, and special assessments imposed by this

judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

Sentember 30, 2019 LN

Date Cina i es q-2

HON. LARRY ALAN BURNS
CHIEF UNITED STATES DISTRICT JUDGE

SOUTHERN DISTRICT OB CALIFORNIA |
cv iT™ y

carina emutn ay at

 
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: DANIEL GOMEZ-JIMENEZ (1) Judgment - Page 2 of 3
CASE NUMBER: 3:19-CR-02261-LAB

IMPRISONMENT
The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
‘Time served as to Count |

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

OO

iL] The defendant is remanded to the custody of the United States Marshal.

LJ The defendant must surrender to the United States Marshal for this district:
1 at A.M. on

 

C asnotified by the United States Marshal.

o The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons:

Oh onor before
C1 as notified by the United States Marshal.
Ll as notified by the Probation or Pretrial Services Office.

RETURN
I have executed this judgment as follows:

Defendant delivered on to

at , with a certified copy of this judgment.

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

3:19-CR-02261-LAB
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: DANIEL GOMEZ-JIMENEZ (1)
CASE NUMBER: 3:19-CR-02261-LAB

SUPERVISED RELEASE

Upon release from imprisonment, the defendant will be on supervised release for a term of:

Five (5) years

SPECIAL CONDITIONS OF SUPERVISION

e Do not enter the United States illegally.

e The defendant must not commit another federal, state or local crime.

if

Judgment - Page 3 of 3

3:19-CR-02261-LAB
